DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 04/08/22 is acknowledged and has been entered.  Claim 24 has been amended.  Claims 1-11 were previously cancelled.  Claims 12-23 and 26 remain withdrawn as being directed to non-elected inventions.  Accordingly, claims 24-25 are under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 112
           The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
            Claims 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
The methodology for determining adequacy of Written Description to convey that applicant was in possession of the claimed invention includes determining whether the application describes an actual reduction to practice, determining whether the invention is complete as evidenced by drawings or determining whether the invention has been set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention (Guidelines for Examination of Patent Applications under 35 USC § 112, p 1 “Written Description” Requirement; (Federal Register/Vol 66. No. 4, Friday, January 5, 2001; II Methodology for Determining Adequacy of Written Description (3.)).
Claims 24-25 are broadly drawn, such that they apply to a genus of marker sequences 1-84 and homologues of sequences SEQ ID NO: 1 to 84 with at least 95% homology.  However, the working examples provided in the instant application only demonstrate specific species of marker sequences consisting of sequences 1-84 which possess the unique capability of being for rheumatoid arthritis and interacting with bodily fluid from the subject (as disclosed page 12, lines 19-20 of the current specification). 
The specification on page 19, lines 27-30 and Table 1 discloses that the marker sequences according to the invention SEQ ID No. 1 to 84 are specified in table 1.  The specification page 20 discloses an arrangement or panel containing SEQ ID No. 4 and 46 (DCTNI), SEQ ID No. 5 and 47 (GNPTG), SEO ID No. 6 and 48 (HNRNPAI) and SEQ ID : No. 7 and 49 (ITFG3).  Despite the large variety  homologue sequences that could be constructed, the specification only cites possession of the specific marker sequences consisting of SEQ ID NO.s 1-84 which possess the unique capability of being for rheumatoid arthritis and interacting (binding) with bodily fluid from the subject.   
It was known in the prior art that small changes in antigen structure profoundly affect antibody-antigen interactions. Harlow & Lane (Harlow, E. and Lane, D., Antibodies: A Laboratory Manual (1988) Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, pages 23-26) discus how even small changes in antigen structure can profoundly affect the strength of an antibody-antigen interaction. See entire selection, in particular page 26, first full paragraph. In particular, the loss of a single hydrogen bond can reduce the strength of interaction by 1000-fold (ibid).
Many other researchers have reported similar findings to those of Harlow & Lane. For example, Lederman et al. ("A single amino acid substitution in a common African allele of the CD4 molecule ablates binding of the monoclonal antibody, OKT4" Mol Immunol. 1991 Nov;28(11):1171-81) found that a single amino acid substitution on the antigen CD4 ablated binding of a monoclonal antibody (see title and abstract). Similarly, Colman et al. (Research in Immunology, 1994; 145(1): 33-36) teach that amino acid changes in an antigen can effectively abolish antibody antigen binding entirely (see entire document, particularly pages 33-34).
As noted above, the variability among the marker sequences encompassed by the claims is also enormous; and would encompass changes much more substantial than the loss of a single hydrogen bond or the mutation of a single amino acid; yet even such minor changes as these were known to dramatically affect function.
Given the unpredictability associated with making even minor changes to antigen structure while preserving function, with limited exception it is not possible to predict which, out of the enormous number of peptides encompassed by the claims, would be capable of binding to autoantibodies of rheumatoid arthritis.  
MPEP § 2163, states “[A] biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”   
The Revised Interim Guideline for Examination of Patent Applications under 35 USC  § 112, p1 “Written Description” Requirement (Federal Register/ Vol 66. No 4, Friday January 5, 2001) states “The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art” (column 3, page 71434),  “when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus”, “In an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus”  (column 2, page 71436, emphasis added).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize the [he or she] invented what is claimed.”  (See Vas-Cath at page 1116).
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Considering the potentially large numbers of marker sequences encompassed by partial sequences, fragments thereof and homologues of sequences with at least 90% homology, the disclosure is not sufficient to show that a skilled artisan would recognize that the applicant was in possession of the claimed invention (genus) commensurate to its scope at the time the application was filed.    It appears that the specification is limited to marker sequences which consist of SEQ ID No.s 1-84.  It is recommended to delete the terms partial sequences or fragments thereof and homologues of sequences SEQ ID NO: 1 to 84 with at least 90% homology from the claims.   
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pohl et al., (Biochimica et Biophysica Acta – Molecular Basis of Disease, Elesvier, 2009, 1792 (3), pages 1-24).
Pohl et al discloses a sensor chip (arrangement or panel) having immobilized GNPTG on the senor chip (e.g. page 10).  As disclosed by the Applicant on pages 33-34 SEQ ID No. 5 is GNPTG.  Also, the instant claims allows for any and all homologue sequences with 95% homology.
          With respect to the recitation “a) bringing serum samples of RA patients into contact with more than 5,000 antigens coupled to beads, measuring the binding of the individual antigens to proteins in the serum of the RA patients by immunofluorescence assay, and determining the median fluorescence intensity (MFI) for each individual antigen; b) bringing serum samples of healthy individuals into contact with the same antigens coupled to beads, measuring the binding of the individual antigens to proteins in the serum of the healthy individuals by immunofluorescence assay, and determining the median fluorescence intensity (MFI) for each individual antigen; and  c) statistically evaluating the MFI data of each individual antigen from a) and b) by means of univariant analysis and thus identifying markers with which RA patients can be distinguished from healthy individuals;” as recited in the instant claims.   This limitation is directed to a process of supplying or producing the product and the instant claims are directed a product (i.e. arrangement or panel comprising the marker sequence).  Thus the limitation reads as a product by process claim and determination of patentability is based on the product itself.  The patentability of a product does not depend on the method of production and if the product in a product by process clam is the same or obvious from a product in the prior art then the claim is unpatentable.  In the instant case, Pohl et al disclose a composition comprising the same marker sequence (e.g. SEQ ID NO 5) as instantly recited and therefore Pohl et al reads on the instantly recited claims.
           With respect to the recitation “for rheumatoid arthritis”.  This recitation is directed to the intended use of the arrangement or panel.  Applicant is reminded that a recitation of the intended use of the claimed invention, i.e. for rheumatoid arthritis, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Pohl et al discloses the same marker sequence on an arrangement or panel as recited in the instant claims and therefore the arrangement or panel of Pohl et al is capable of use for rheumatoid arthritis.
          Further, the Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place between the GNPTG of Pohl et al and those instantly disclosed in SEQ ID NO 5 GNPTG and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious by one of ordinary skill in the art.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430(CCPA 1977).

Response to Arguments
Applicant's arguments filed 04/08/22 have been fully considered but they are not persuasive.  
112 Written Description:
Applicant argues that claim 24 recites specific sequences (SEQ ID NO: 1 to 84) as markers for RA. Further, Applicant demonstrates possession of the claimed genus of marker sequences by describing distinguishing identifying characteristics, such as percent homology (i.e., 95%). See, e.g., the as-filed specification at page 20, lines 24-30 (“In a further embodiment of the invention homologues of the marker sequences according to the invention are included. In particular, these are homologues having an identity of 70%, 80% or 85%, preferably 90%, 91%, 92%, 93%, 94% or 95% identity, in particular 96%, 97%, 98%, 99% or more identity, with the marker sequences according to the invention and suitable for the use according to the invention—the detection of rheumatoid arthritis (what are known as “homologues” or homologous marker sequences).”). Thus, the marker sequences are defined in the claims by SEQ ID NO: 1 to 84, and those sequences with at least 95% identity to the claimed sequences.   
This argument is not found persuasive the instant specification does not provide a single example of a sequence which has 95% homology or provide any evidence, data or structure wherein any possible remove or substitution of an amino acid wherein the sequence which could possibly have 95% homology still provides for the unique capability of being correlated with rheumatoid arthritis and interacting (binding) with bodily fluid from the subject.  Further as stated supra and in the previous office action the specification on page 19, lines 27-30 and Table 1 discloses that the marker sequences according to the invention SEQ ID No. 1 to 84 are specified in table 1.  The specification page 20 discloses an arrangement or panel containing SEQ ID No. 4 and 46 (DCTNI), SEQ ID No. 5 and 47 (GNPTG), SEO ID No. 6 and 48 (HNRNPAI) and SEQ ID : No. 7 and 49 (ITFG3).  Despite the large variety  homologue sequences that could be constructed, the specification only cites possession of the specific marker sequences consisting of SEQ ID NO.s 1-84 which possess the unique capability of being for rheumatoid arthritis and interacting with bodily fluid from the subject.   
Applicant argues that there is only a limited known number of possible sequence mutations for each of the sequence IDs because sequences 1-84 were well established and readily identifiable to a person skilled in the art.
This argument is not found persuasive because each one of the 84 different sequences could have a single amino acid substitution, deletion or mutation at any possible amino acid and could possible still have 95% homology to one of the sequences and this would allows for an enormous genus of sequences which could still have 95% homology to any one of the 1-84 sequences and as stated above the instant specification does not provide a single example of a sequence which has 95% homology or provide any evidence, data or structure wherein any possible remove or substitution of an amino acid wherein the sequence which could possibly have 95% homology still provides for the unique capability of being correlated with rheumatoid arthritis and interacting (binding) with bodily fluid from the subject.  As stated supra it was known in the prior art that small changes in antigen structure profoundly affect antibody-antigen interactions.

102 Rejections:
Applicant argues that Pohl fails to disclose an arrangement or panel for rheumatoid arthritis and that Applicant claims “an arrangement or panel….for rheumatoid arthritis”.  Applicant further argues that the instant claims recite method steps which specifically configure Applicant’s arrangement or panel “for rheumatoid arthritis” and that Pohl’s sensor chip is not configured “for rheumatoid arthritis”.  
These arguments are not found persuasive because the limitation of the method steps read as a product by process claim and determination of patentability is based on the product itself.  The patentability of a product does not depend on the method of production and if the product in a product by process clam is the same or obvious from a product in the prior art then the claim is unpatentable.  In the instant case, Pohl et al disclose a composition comprising the same marker sequence (e.g. SEQ ID NO 5) as instantly recited and therefore Pohl et al reads on the instantly recited claims.  With respect to “for rheumatoid arthritis” this recitation is directed to the intended use of the arrangement or panel.  Applicant is reminded that a recitation of the intended use of the claimed invention, i.e. for rheumatoid arthritis, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Pohl et al discloses the same marker sequence on an arrangement or panel as recited in the instant claims and therefore the arrangement or panel of Pohl et al is capable of use for rheumatoid arthritis.
Applicant directs the Examiner’s attention to M.P.E.P. 2113 and argues that the structure implied by process steps should be considered when assessing the patentability of product-by-product process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.
This argument is not found persuasive because the specific structure recited by claim 24 has been considered and the manufacturing process steps of the currently recited clams produce the exact same product as discloses by Pohl.  An arrangement or panel having immobilized GNPTG on the arrangement.  Thus Pohl discloses the arrangement having the same structure as currently recited and thus there is nothing distinctive about product in the current claims over than of the product of Pohl.
Applicant is reminded that the specific combination of markers recited in Applicant’s claim 24 configures the arrangement or panel to provide a reliable diagnosis and stratification of patients with rheumatoid arthritis.
           This argument is not found persuasive because providing a reliable diagnosis and stratification of patients with rheumatoid arthritis is intended use of the arrangement or panel.  As stated supra a recitation of the intended use of the claimed invention, i.e. for rheumatoid arthritis, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Pohl et al discloses the same marker sequence on an arrangement or panel as recited in the instant claims and therefore the arrangement or panel of Pohl et al is capable of use of providing for a reliable diagnosis of rheumatoid arthritis.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641